Citation Nr: 1757440	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-11 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Washington Processing Center of the Department of Veterans Affairs (VA).  Jurisdiction over the case was ultimately transferred to the VA Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing in June 2017.  A transcript of the hearing is of record.

REMAND

After a review of the record, further development is required prior to adjudicating the Veteran's claim for a compensable disability rating.

In the Veteran's hearing, the Veteran testified that his last VA examination was an inaccurate description of his current hearing loss.  The Veteran noted that he has trouble deciphering and understanding words when in a room where other people are talking simultaneously.  The Veteran's wife agreed and reported that the Veteran's hearing has gotten worse over the years.  The Veteran further reported that his hearing loss also caused him to have to take a demotion at work.

The evidence of record shows that the Veteran's last hearing test was in April 2013.  Given the Veteran's testimony and the potential of his hearing loss worsening, the Board finds that a new examination is warranted in order to fully evaluate the Veteran's claim for a compensable disability rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected bilateral hearing loss.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to hearing loss.

2. After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




